United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                     ___________

                                    No. 08-1594
                                    ___________

United States of America,              *
                                       *
            Plaintiff – Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Prince Samuel Anim, formerly known *
as Nana Yaw Yirenkyi,                  * [UNPUBLISHED]
                                       *
           Defendant – Appellant.      *
                                  ___________

                              Submitted: October 13, 2008
                                 Filed: November 7, 2008
                                  ___________

Before LOKEN, Chief Judge, JOHN R. GIBSON and MURPHY, Circuit Judges.
                              ___________

PER CURIAM.

       Prince Samuel Anim was convicted by a jury1 of possession and use of an
altered visa, 18 U.S.C. § 1546(a); false use of a social security number, 42 U.S.C. §
408(a)(7)(a); fraud in the naturalization process, 18 U.S.C. § 1425(b); and aggravated
identity theft, id. § 1028A(a)(1). Anim appeals, contending that there was insufficient


      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa, presiding.
evidence to sustain his convictions and that his trial counsel was constitutionally
ineffective in failing to object to two government exhibits on Sixth Amendment
confrontation grounds. We affirm.

       Anim entered the United States in May 2000 by presenting a Ghanaian passport
and an altered visa, both bearing the name Nana Yaw Yirenkyi. Anim later used the
visa to obtain a social security number, and with the social security number he
obtained an Iowa driver license. Anim married Marilyn Reynolds, an American
citizen, in December 2000 and applied for naturalization in July 2005. He changed
his legal name to Prince Samuel Anim when he was naturalized on March 17, 2006.
Anim's wife later became suspicious of her husband's identity after seeing the photo
on his visa. She sent a copy of the visa to the Iowa Department of Transportation, and
she again voiced her suspicions to Iowa officials when Anim went to apply for a
driver license under his new name on April 24, 2006. An investigator requested that
Anim produce and surrender his passport and visa. Since Anim had left the
documents at home, officials accompanied him to his residence where he turned them
over.

       A grand jury returned an eight count indictment, and Anim was convicted on
all counts after a two day jury trial. Before sentencing, the government moved to
dismiss one of two counts of conviction for possession and use of an altered visa.
Anim appeals his conviction. Anim claims that the evidence was insufficient to
sustain his conviction on any of the charges. We review the sufficiency of the
evidence to sustain a conviction de novo, viewing the record in the light most
favorable to the verdict. We will reverse only when "no reasonable jury could find
the defendant guilty beyond a reasonable doubt." United States v. Spears, 454 F.3d
830, 831 (8th Cir. 2006).

       Anim contends that the evidence was insufficient to convict him of aggravated
identity theft under 18 U.S.C. § 1028A(1)(a) because the government did not show

                                         -2-
that Anim knew Yirenkyi was a real person or that Yirenkyi was still living at the time
of Anim's offense. We have held that the government need not prove such knowledge
in order to obtain a conviction. See United States v. Flores-Figueroa, No. 07-2871
(8th Cir. Apr. 23, 2008), cert. granted, 77 U.S.L.W. 3059 (U.S. Oct. 20, 2008) (No.
08-108); cf. United States v. Kowal, 527 F.3d 741, 746 (8th Cir. 2008) (§ 1028A(a)(1)
does not require the person whose identity was allegedly stolen to be living).

       Anim contends that his convictions on four counts of false use of a social
security number and one count of fraud in the naturalization process cannot be
sustained because the government did not show that defendant made false
representations or used a visa containing false information. Anim claims that the
evidence is "tied" as to whether he is the real Nana Yaw Yirenkyi, but he cites no
evidence in the record showing that he is actually Yirenkyi and does not dispute the
government's evidence that a Nana Yaw Yirenkyi residing in Ghana reported his
passport stolen.

      Anim challenges his conviction under 18 U.S.C. § 1546(a) by arguing that no
evidence was presented that he actually "used" the allegedly false visa. Count 6 of the
superceding indictment alleges that Anim used the visa to prove his identity to the
Iowa Department of Transportation investigator on April 24, 2006. Anim argues that
he was not "using" the visa when he presented and surrendered it to the Iowa official.
Whether this constitutes "use" under the statute is immaterial because one can violate
§ 1546(a) by simply possessing the altered document. The statute applies to
"[w]hoever knowingly . . . uses, attempts to use, possesses, obtains, accepts, or
receives any [altered] visa . . . knowing it to be forged." (emphasis added). Anim
does not contend that there was insufficient evidence of his possession.

       Anim also contends that he was denied effective assistance of counsel because
his trial attorney did not object on confrontation grounds to the admission of two
government exhibits showing that a passport under the name Yirenkyi had been

                                         -3-
reported stolen in 2000. At this point, Anim has not demonstrated that these exhibits
violated his Sixth Amendment rights, see Crawford v. Washington, 541 U.S. 36
(2004), and ineffective assistance of counsel claims should be raised in a
postconviction motion under 28 U.S.C. § 2255. United States v. Davis, 406 F.3d 505,
510–11 (8th Cir. 2005). We make an exception to this rule only in the rare
circumstance where the record has been fully developed, counsel's ineffectiveness is
readily apparent, or delay would lead to a plain miscarriage of justice. United States
v. Cook, 356 F.3d 913, 919–20 (8th Cir. 2004). This case does not present any such
circumstance.

      We conclude that the evidence was sufficient to support Anim's conviction on
all counts and decline to reach his ineffective assistance of counsel claim.
Accordingly, we affirm the judgment.

                          ______________________________




                                         -4-